     Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

ETHEL SAMPEY
                                               *
                  PLAINTIFF                    *   CIVIL ACTION NO. _______________
                                               *
VERSUS                                         *   SECTION: ___________
                                               *
ANCO INSULATIONS, INC., BAYER                  *   JUDGE: __________________________
CROPSCIENCE, INC. (as successor to             *
Rhone Poulenc AG Company, f/k/a Amchem *           MAG. JUDGE: ____________________
Products, Inc., f/k/a Benjamin Foster          *
Company), CBS CORPORATION (a                   *
Delaware corporation, f/k/a Viacom, Inc.,      *
successor by merger to CBS Corporation, a      *
Pennsylvania corporation, f/k/a Westinghouse *
Electric Corporation), CRANE CO.,              *
CRESCENT MATERIALS SERVICE, INC., *
CROWN CORK & SEAL COMPANY, INC., *
CSR, LIMITED, FOSTER WHEELER LLC               *
(f/k/a Foster Wheeler Corporation),            *
GENERAL ELECTRIC COMPANY,                      *
GOULDS PUMPS LLC, GREFCO, INC.,                *
HOPEMAN BROTHERS, INC.,                        *
HUNTINGTON INGALLS                             *
INCORPORATED (f/k/a Northrop Grumman *
Shipbuilding, Inc., f/k/a Northrop Grumman     *
Ship Systems, Inc., f/k/a Avondale Industries, *
Inc., f/k/a Avondale Shipyards, Inc.),         *
INTERNATIONAL PAPER COMPANY                    *
(f/k/a Champion International Corporation,     *
f/k/a U.S. Plywood Corporation), JOHN          *
CRANE, INC., LIBERTY MUTUAL (as                *
insurer for Wayne Manufacturing Company), *
METROPOLITAN LIFE INSURANCE                    *
COMPANY (wholly-owned subsidiary of            *
MetLife, Inc.), ONEBEACON AMERICA              *
INSURANCE COMPANY (f/k/a Commercial *
Union Insurance Company, as the liability      *
insurer of Avondale Shipyard and its           *
Executive Officers), TAYLOR-                   *
SEIDENBACH, INC., TRAVELERS                    *
INDEMNITY COMPANY (as the liability            *
insurer of Avondale Shipyard and its           *
Executive Officers), THE McCARTY               *
         Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 2 of 12




    CORPORATION, VIKING PUMP, INC.,                       *
    WARREN PUMPS, LLC, AND ZURICH                         *
    AMERICAN INSURANCE COMPANY (as                        *
    successor by merger to Maryland Casualty              *
    Company, as insurer for Marquette                     *
    Insulations, Inc.)                                    *
                                                          *
                     DEFENDANTS                           *
                                                          *
    *       *        *       *        *        *        * *

                                           NOTICE OF REMOVAL

           NOW INTO COURT, through undersigned counsel, come defendants, Huntington Ingalls

Incorporated (f/k/a Northrop Grumman Ship Systems, Inc., f/k/a Avondale Industries, Inc.)

(“Avondale”) and Lamorak Insurance Company (erroneously sued as OneBeacon America

Insurance Company)1 (collectively “the Avondale Interests”), who, pursuant to 28 U.S.C. §§ 1441,

1442, and 1446, notice the removal of the above-entitled action bearing No. 2020-06338 on the

docket of the Civil District Court for the Parish of Orleans, State of Louisiana (hereinafter, the

“State Case”), to the United States District Court for the Eastern District of Louisiana. This Court

has subject matter jurisdiction under 28 U.S.C. § 1441 in that the action arises “under the

Constitution, laws or treaties of the United States” within the meaning of that statute, and because

the Avondale Interests were, at all material times, acting under an officer of the United States as

set forth in 28 U.S.C. § 1442. The grounds for removal are as follows:

                                                         1.

           Venue of the removed action is proper in this Court as it is the district court for the district

where the State Case is pending, pursuant to 28 U.S.C. § 1441(a).




1
    Lamorak Insurance Company was sued as the alleged insurer of various alleged executive officers of Avondale.

                                                          2
       Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 3 of 12




                                                         2.

        On July 30, 2020, Plaintiff filed suit naming the Avondale Interests as defendants.2 The

Petition alleges that Plaintiff was exposed to asbestos from the clothing of her uncle, Huey Levron,

from 1957 until 1965 while Mr. Levron was an Avondale employee.3 It also alleges that Plaintiff

was exposed to asbestos from the clothing of other, unnamed Avondale employees while working

as a bartender at various bars on the West Bank of New Orleans.4 Plaintiff alleges that she “would

regularly interact with Avondale workers who were laden with asbestos dust, which she routinely

cleaned up in the bars . . .”5 As a result of these alleged exposures to asbestos, the Petition claims

that Plaintiff was diagnosed with mesothelioma on May 23, 2020.6

                                                         3.

        On September 25, 2020, Plaintiff served Avondale with her responses to Avondale’s First

Set of Interrogatories and Requests for Production of Documents.7 In response to Interrogatory

No. 4, which sought the identities of the Avondale employees whom Plaintiff alleged she came

into contact with as a bartender exposing her to asbestos, Plaintiff answered: “Please see Plaintiff’s

Preliminary Witness List which has been attached or will be attached, and any supplements and/or

amendments thereto.”8 Plaintiff attached a “Preliminary Witness List” to her discovery responses.9

This Witness List identifies several former Avondale employees, including Stanley Gomez, and

Charles Bourg.10 Through her incorporation of her “Preliminary Witness List” into her discovery


2
  Exhibit A, Original Petition for Damages, ¶ 2.
3
  Id. at ¶ 3.
4
  Id.
5
  Id.
6
  Id. at ¶ 6.
7
   Exhibit B, Plaintiff’s Response to Huntington Ingalls Incorporated’s First Set of Interrogatories and Requests for
Production; Exhibit C, September 25, 2020 email from Lorin W. Staup transmitting Plaintiff’s Response to Huntington
Ingalls Incorporated’s First Set of Interrogatories and Requests for Production.
8
  Exhibit B, at p. 4-5.
9
  Exhibit D, Plaintiff’s Preliminary Witness List.
10
   Id. at p. 3.

                                                         3
       Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 4 of 12




response, Plaintiff is claiming these listed individuals, amongst others, frequented the bars Plaintiff

worked at causing her to be exposed to asbestos.

                                                         4.

        Stanley Gomez was deposed on June 21, 1995. He testified that he worked as a rigger at

Avondale’s Main Yard for ten years starting in September 1963.11 While at Avondale, he worked

on approximately thirty U.S. Navy Destroyer Escorts and the U.S.S. Tappahannock, while they

were being constructed for the U.S. Navy. Additionally, he testified to working on every Coast

Guard Cutter that was built at Avondale for the U.S. Coast Guard.12 His work as a rigger brought

him to the engine rooms of ships, and he believed he was exposed to asbestos working around

insulators applying asbestos insulations in engine and boiler rooms aboard the ships he worked

on.13 Mr. Gomez also testified that he performed work aboard Lykes vessels, and was exposed to

asbestos from the cutting of wallboards.14

                                                         5.

        Charles Bourg, Sr. was deposed on April 18, 2018.15 He testified that he worked at

Avondale from 1961 to 1979 aboard Destroyer Escorts constructed for the U.S. Navy, Cutters

constructed for the U.S. Coast Guard, vessels constructed for Lykes Lines and States Lines, and

the LASH vessels.16 While working on the construction of these vessels, Mr. Bourg testified that

he was exposed to asbestos working around insulators applying asbestos insulations in engine and

boiler rooms, living quarters, and throughout the ships he worked on.17


11
   Exhibit E, Deposition of Stanley A. Gomez, taken on June 21, 1995 in Douglas R. Abadie, et al v. Metropolitan Life
Ins. Co., et al, 24th JDC No. 424-010, Parish of Jefferson, State of Louisiana, p. 61, 63.
12
   Id. at p. 69-73
13
   Id. at p. 75-81.
14
   Id. at p. 81-83.
15
   Exhibit F, Deposition of Charles Bourg, Sr., taken on April 18, 2018, in Charles Bourg, Sr. v. Anco Insulations,
Inc., et al.
16
   Id. at p. 81-89.
17
   Id. at p. 53-57, 62-67, 71, 124-140

                                                         4
      Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 5 of 12




                                                 6.

       Plaintiff’s September 25, 2020 discovery responses and Witness List demonstrate that

Plaintiff’s alleged asbestos exposures while working at bars on the West Bank relate, in part, to

asbestos-containing materials being installed aboard and around Lykes cargo ships, States Lines

cargo ships, LASH cargo ships, U.S. Navy Destroyer Escorts, and U.S. Coast Guard Cutters

(collectively, the “Federal Vessels”). The Lykes, LASH, and States Lines cargo ships were built

by Avondale pursuant to contracts with the United States Maritime Administration. The Destroyer

Escorts and Coast Guard Cutters were also being built by Avondale under the detailed supervision

and control of one or more officers of the United States. Plaintiff, therefore, is claiming that she

was injured due to asbestos-containing products allegedly aboard ships pursuant to contracts with

the U.S. Maritime Administration, U.S. Navy, and U.S. Coast Guard.

                                                 7.

       This removal is being filed within thirty days of the Avondale Interests’ receipt of

Plaintiff’s discovery responses and Witness List on September 25, 2020, and is, therefore, timely

under 28 U.S.C. § 1446.

                                                 8.

       This action involves persons acting under the authority of an officer of the United States

within the meaning of 28 U.S.C. § 1442(a)(1). To establish jurisdiction under this statute, a

defendant must show: (1) it has asserted a colorable federal defense, (2) it is a “person” within the

meaning of the statute, (3) that has acted pursuant to a federal officer’s directions, and (4) the

charged conduct is related to an act pursuant to a federal officer’s directions. Latiolais v.

Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020) (en banc).




                                                 5
      Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 6 of 12




                                                 9.

       The Avondale Interests are “persons” within the meaning of 28 U.S.C. § 1442(a)(1). E.g.,

Savoie v. Huntington Ingalls Incorporated, 817 F.3d 457, 461 (5th Cir. 2016).

                                                 10.

       The Avondale Interests were “acting under” an “officer … of the United States or [an]

agency thereof” within the meaning of § 1442(a)(1) when they built the Destroyer Escorts and

Coast Guard Cutters for the United States Navy and Coast Guard because the United States

government contracted with Avondale to perform a task that the federal government otherwise

would itself have had to perform—namely, to build ships “used to help conduct a war” and to

further other national interests. E.g., Watson v. Philip Morris Companies, Inc., 551 U.S. 142, 153-

54 (2007); Savoie, 817 F.3d at 461-62 (Avondale was acting under a federal officer in the

construction of vessels for the United States Navy).

                                                 11.

       The Avondale Interests were also acting under a federal officer within the meaning of §

1442(a)(1) when they built Lykes, LASH, and States Lines cargo ships pursuant to contracts with

the U.S. Maritime Administration because the United States government, acting through the U.S.

Maritime Administration, had contracted with Avondale to perform a task that the government

otherwise would itself have had to perform – to build ships for use as naval and military auxiliaries,

to promote foreign and domestic commerce, and to further other important national interests. Wilde

v. Huntington Ingalls, Inc., 616 F. App’x 710, 713 (5th Cir. 2015) (Avondale was acting under a

federal officer in the construction of vessels for the U.S. Maritime Administration); Dempster v.

Lamorak Ins. Co., No. CV 20-95, 2020 WL 468611, at *11 (E.D. La. Jan. 28, 2020) (same).




                                                  6
      Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 7 of 12




                                               12.

         Plaintiff alleges exposure to asbestos while working in various bars around former

Avondale employees, including Stanley Gomez and Charles Bourg. The use of asbestos-containing

materials on the Federal Vessels that those former employees worked aboard was required and

controlled by officers of the United States.

                                               13.

         Plaintiff’s claims against the Avondale Interests are claims “for or related to” acts

performed under color of federal office within the meaning of the text of 28 U.S.C. § 1442(a)(1)

because the charged conduct is “connected or associated with” an act under a federal officer’s

direction. Latiolais, 951 F.3d at 292.

                                               14.

         The use and installation of asbestos-containing materials in the construction of Federal

Vessels was required by the contractual provisions and design specifications mandated by the

federal government acting through the U.S. Maritime Administration, U.S. Navy, and U.S. Coast

Guard.

                                               15.

         The materials used in the construction of the Federal Vessels – including asbestos-

containing materials – were the kind, type, and brand of materials specifically mandated by the

Vessel Construction Contracts between Avondale and the United States government, and by the

incorporated drawings, plans and specifications for the construction of the Federal Vessels.

                                               16.

         The shipbuilding process—specifically including the use and installation of asbestos-

containing materials aboard the Federal Vessels—was supervised and monitored by inspectors and



                                                7
      Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 8 of 12




other representatives of the United States government to ensure that Avondale complied with the

design specifications mandated by the U.S. Maritime Administration, U.S. Navy, and U.S. Coast

Guard.

                                               17.

         The inspections by representatives of the United States government included a

determination that the supplies (including raw materials, components, and end products) used in

the construction of the Federal Vessels were the supplies required by the contracts and

specifications, including asbestos-containing thermal insulation and other asbestos-containing

materials, as well as non-asbestos insulation materials. Inspections occurred throughout

construction and prior to final acceptance of the Federal Vessel. If Avondale did not use the

supplies required by the contracts, including asbestos-containing materials, the federal government

could demand that Avondale replace the supplies with conforming materials and/or put Avondale

in default of contract.

                                               18.

         The United States government required Avondale to provide representatives of the United

States government, including government inspectors, with office space and other attendant

facilities within the shipyard.

                                               19.

         Extensive Dock Trials, Builder’s Trials, and Sea Trials on the Federal Vessels were

performed by representatives of the United Sates government prior to the commission of each

Federal Vessel to ensure conformity with the design specifications mandated by the United States

government.




                                                8
         Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 9 of 12




                                                20.

         The United States government also promulgated specific safety rules, regulations and

requirements for shipbuilding. These regulations included specific permissible safe exposure

levels for asbestos pursuant to the Walsh-Healey Public Contracts Act and the U.S. Department of

Labor Safety and Health Regulations for Shipbuilding, 29 C.F.R. § 1502.1, which regulations set

safety standards to meet the provisions of the Longshore and Harbor Workers’ Compensation Act

requirements to render Avondale’s workplace safe pursuant to 33 U.S.C. § 941. Avondale was

guided by and required to comply with these safety regulations during Federal Vessel construction.

United States government safety inspectors specifically monitored and enforced these safety

regulations as well as the construction of the Federal Vessels on a day-to-day and job-specific

basis.

                                                21.

         The Avondale Interests raise two colorable federal defenses to one or more of Plaintiff’s

claims in this action. First, one or more of Plaintiff’s claims is barred under the jurisprudential

doctrine of government contractor immunity established by Boyle v. United Techs. Corp., 487 U.S.

500 (1988), and its progeny. Latiolais, 951 F.3d at 297-98 (holding Avondale’s Boyle defense is

colorable). Furthermore, Plaintiff’s negligence claims relate to the acts performed under color of

federal office.

                                                22.

         The reasonably precise design specifications established by the U.S. Maritime

Administration, U.S. Navy, and U.S. Coast Guard mandated the installation of asbestos and

asbestos-containing products on the Federal Vessels. The Federal Vessels conformed to the

specifications mandated by the U.S. Maritime Administration, U.S. Navy, and U.S. Coast Guard—



                                                 9
     Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 10 of 12




the specifications mandated the use of asbestos, and Avondale built the Federal Vessels using

asbestos. The United States government had knowledge of the potential hazards of asbestos-

containing materials in the workplace that was equal to or superior to that of Avondale.

                                                 23.

       Second, Plaintiff’s claims against the Avondale Interests are barred by the federal defense

of derivative sovereign immunity as set forth in Yearsley v. W.A. Ross Construction Co., 309 U.S.

18 (1940), and its progeny. Yearsley established that a federal government contractor, performing

at the direction and authorization of a federal government officer, is immune from suit based upon

performance of the contract. The Yearsley doctrine applies here rendering the Avondale Interests

immune from suit because the Avondale Interests performed the at-issue acts at the direction of

federal government officers acting pursuant to federal government authorization.

                                                 24.

       Removal under 28 U.S.C. § 1442 does not require the consent of any defendant. See Ely

Valley Mines, Inc. v. Hartford Acc. and Indemnity Co., 644 F.2d 1310 (9th Cir. 1981); Bottos v.

Avakian, 477 F. Supp. 610 (N.D. Ind. 1979), aff’d, 723 F.2d 913 (7th Cir. 1983).

                                                 25.

       Because this Court has federal officer jurisdiction over at least one claim asserted by

Plaintiff, it has supplemental jurisdiction over the entire action. Savoie, 817 F.3d at 463; 28 U.S.C.

§ 1367(a).

                                                 26.

       With this Notice, the Avondale Interests are filing a “copy of all process, pleadings, and

orders served upon” it in the State Case. 28 U.S.C. §§ 1446(a), (d). In addition, written notice is




                                                 10
     Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 11 of 12




being given to all adverse parties, and a copy of this Notice is being filed with the Clerk of the

Civil District Court for the Parish of Orleans, State of Louisiana.

       WHEREFORE, the Avondale Interests hereby give notice that the proceeding bearing No.

2020-06338 on the docket of the Civil District Court for the Parish of Orleans, State of Louisiana,

is removed to the docket of this Court for trial and determination as provided by law; and the

Avondale Interests ask that this Court enter such orders and issue such process as may be proper

to bring before it copies of all records and proceedings in the State Case, and to proceed with this

civil action as a matter properly removed.

                                      Respectfully submitted,

                                      IRWIN FRITCHIE URQUHART & MOORE LLC

                                      /S/ David M. Melancon_________
                                      GUS A. FRITCHIE III (#5751)
                                      TIMOTHY F. DANIELS (#16878)
                                      DAVID M. MELANCON (#23216)
                                      M. SCOTT MINYARD (#31879)
                                      ALEXANDER R. SAUNDERS (#28753)
                                      400 Poydras Street, Suite 2700
                                      New Orleans, Louisiana 70130
                                      Telephone: (504) 310-2100
                                      Facsimile: (504) 310-2101
                                      Counsel for Huntington Ingalls Incorporated

                                      -AND-

                                      SAMUEL M. ROSAMOND, III (17122)
                                      srosamond@twpdlaw.com
                                      FRANCIS C. CANNONE (38155)
                                      fcannone@twpdlaw.com
                                      TAYLOR, WELLONS, POLITZ & DUHE, APLC
                                      1515 Poydras Street - Suite 1900
                                      New Orleans, Louisiana 70112
                                      Phone: 504-525-9888
                                      Fax: 504-525-9899
                                      Counsel for Lamorak Insurance Company




                                                 11
     Case 2:20-cv-02779-BWA-DPC Document 1 Filed 10/09/20 Page 12 of 12




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing Notice of Removal was filed
electronically with the Clerk of Court using the Court’s CM/ECF system and a copy sent to all
counsel of record by electronic means on the 9th day of October, 2020.

                                          /s/ David M. Melancon




                                             12
